Citation Nr: 0020691	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  92-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1965 to 
March 1968.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1998.  The requested 
development has been completed to the extent possible and the 
case has returned for appellate consideration.  This appeal 
originates from a decision dated in April 1996 by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated his residence to Tuscaloosa, Alabama, 
and the Montgomery, Alabama RO assumed jurisdiction over the 
case.



FINDINGS OF FACT

1.  The record does not show that the veteran engaged in 
combat.

2.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

3.  The diagnosis of PTSD is not based on a confirmed 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in service.  38 C.F.R. § 3.304(f) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the veteran is competent to report on his inservice 
stressor(s), the Board finds that his statements are credible 
for the purpose of determining whether his claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19 (1993).  
Similarly, as the post-service medical evidence reflects a 
diagnosis of PTSD based on his claimed inservice stressor(s), 
the Board finds that his claim of service connection for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The RO has obtained all available 
service medical records and post-service medical evidence.  
The RO requested the veteran to supply specific details 
regarding in-service traumatic events.  His alleged 
stressor(s) were variously reported in his written statements 
and his reported history as documented on inpatient and 
outpatient treatment reports as well as VA psychiatric 
examinations conducted during the pendency of this appeal.  
The Board further notes that the RO determined that a request 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in an effort to verify the in-service 
stressor(s) was unnecessary apparently since the alleged 
incident involving the injury and death of civilians as a 
consequence of being run over by the appellant's vehicle is 
not "combat-related" and accordingly not information which 
would be documented by USASCRUR.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The Board notes that during the pendency 
of this appeal, § 3.304(f) was amended.  The amended version 
of section 3.304(f) will be considered herein as it is found 
to be more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Pursuant to this regulation, the stressor may be the result 
of either a combat or non-combat experience.  If the claimed 
stressor is not related to combat, the veteran's lay 
testimony regarding his inservice stressors must be 
corroborated by credible evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, after-the-fact medical 
evidence cannot be used to establish the occurrence of the 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Accordingly, service connection may not be granted for PTSD 
based on a diagnosis unsupported by credible evidence of an 
inservice stressor.  On the other hand, if the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.304(f) (1999).  Mere 
presence in a combat zone is not sufficient to show that an 
individual was engaged in combat with the enemy.  There must 
be evidence of a distressing event, rather than simply the 
mere presence in a combat zone.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).

In this case, the appellant's Department of Defense Forms 214 
and other personnel records do not reflect that he was 
involved in combat operations with the enemy or that he 
received any combat-related injuries.  Furthermore, while the 
record reflects various reports of stressful events which the 
appellant indicated he experienced during his service in 
Vietnam, in the context of his claim on appeal, he has 
consistently asserted that incidents involving the injury and 
death of civilians due to being run over by his vehicle are 
the stressful events which serve as the basis for his current 
psychiatric difficulties.  The Board notes that the service 
medical records are negative for complaints, treatment, or 
diagnosis of PTSD or other psychiatric illness.  

The post-service medical records consist of voluminous 
reports of inpatient and outpatient treatment for various 
disorders which include diagnoses of PTSD.  In February 1999, 
the appellant underwent VA psychological examination in an 
effort to clarify his current psychiatric diagnosis.  Upon 
completion of that examination, it was determined that the 
most appropriate diagnosis was PTSD and that the PTSD was 
related to the appellant's reported experiences during his 
service in Vietnam.  The examining psychologist noted that a 
1995 hospital report indicated that, while driving as part of 
a convoy in Saigon, the appellant ran over three people and 
that his sergeant would not let him stop out of fear that it 
was a set-up for an ambush or a booby trap.  When questioned 
about this incident by the examiner, the appellant reported 
the following:  "I ran over those 3 people because they 
wouldn't get out of the road.  My sergeant made me do it.  I 
was just shocked.  He wouldn't let me stop, but after I ran 
them over I had to stop.  When I looked at them I saw twisted 
mangled bodies.  One person was even decapitated.  I was just 
totally in shock.  Even stopping got me in trouble.  I like 
to got court-martialed for disobeying a direct order for 
stopping afterwards, but I just had to."  The appellant went 
on to indicate that he "ended up doing infantry work" on 
one occasion and that he "shot a lady in Vodat.  She had a 
grenade in a c-ration can."  The 1995 VA hospitalization 
report shows the report of the incident in which the 
appellant ran over three people.  There is no mention of 
decapitation.  This report also does not reference the 
shooting of a lady with a grenade.  Following the description 
of running over three people, the hospitalization report 
notes the following:  "The patient began to abuse heroin 
while in Vietnam to deal with his stress, and brutalized some 
local females and was accused of murdering one person in the 
company.  He also stated he was abusive to some children 
while in Vietnam and had feelings of guilt about this."  A 
compensation and pension evaluation in July 1997 noted the 
history reported by the appellant of deviant behavior dating 
from his teenager years, history of alcohol and drug abuse 
and history of violence and legal problems.  This report does 
not show any remarks referencing events in Vietnam or during 
his military service.

According to the appellant's service personnel records, he 
served as a wheeled vehicle mechanic and an auto repairman in 
Vietnam from August 1965 to August 1966.  There is no 
indication within these records that the appellant was 
engaged in combat with the enemy and there is no data to 
corroborate the appellant's reports of civilian injuries and 
death caused by vehicles he was driving.  In the absence of 
such corroborating evidence, the Board cannot conclude that 
the reported event occurred.  

Although PTSD has been diagnosed in this case, the Board 
finds based on the evidence discussed above that the veteran 
did not engage in combat.  38 C.F.R. 3.304(f) (1999).  He did 
not have a combat duty specialty while he was in Vietnam and 
it is not shown that he was awarded any decorations which 
would indicate active combat service or that he engaged in 
combat with enemy forces while stationed in Vietnam at that 
time.  Although his unit was in all probability exposed to 
enemy activities, relevant caselaw from the Court holds that 
mere service in a combat zone is insufficient to establish 
that the veteran himself engaged the enemy in combat.  With 
all these facts for consideration, the Board finds that he 
did not engage in combat with the enemy during his tour of 
duty in Vietnam.  Consequently, the appellant's lay accounts 
of in-service stressors are by themselves insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

While the record reflects a diagnosis of PTSD, this diagnosis 
is found by the Board to be based on an unconfirmed stressor.  
The diagnosis of PTSD established as a result of the February 
1999 VA psychological examination was clearly based on his 
subjective reports of service experiences, and his report of 
the claimed stressor of running over people during a convoy 
was elicited by the examiner through mention of the 1995 
hospitalization report.  The report of a thorough 
psychological evaluation conducted in 1997, which included 
several psychological tests, does not show that the appellant 
was under stress from any incident from his Vietnam 
experience.  The stressor he claims occurred while he was in 
Vietnam has not been corroborated by credible evidence.  
Service connection for PTSD requires a diagnosis of PTSD, a 
link between the diagnosis of PTSD and an in-service 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  In this case, a preponderance 
of the evidence weighs heavily against this claim in light of 
the unverified nature of the claimed stressor.  Official 
records do not support his active involvement in combat-type 
operations against the enemy and there is no other "credible 
evidence" to confirm his reports of injuring civilians with 
his vehicle during his tour of duty.  

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible a veteran's description of his wartime experiences 
and diagnosed the appellant with PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, the diagnosis of PTSD made in this case may not 
serve as evidence to establish that the alleged events 
reported by the appellant actually occurred.  The Board has 
considered the lay statements from the appellant to the 
effect that he has PTSD because of his experiences while 
serving in Vietnam.  These statements, however, are not 
probative in a favorable manner to his claim because he is 
not competent to render a medical opinion on the etiology of 
a condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the appellant's PTSD 
claim.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

